UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 18, 2010 DANKA BUSINESS SYSTEMS PLC (Exact name of registrant as specified in its charter) England & Wales 0-20828 98-0052869 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 270 1st Avenue South 8 Salisbury Square Suite 305 and London EC4Y 8BB England St. Petersburg, Florida 33701 (Addresses of principal executive offices) Registrant’s telephone number, including area code: (727) 825-3960 in the United States 44-207-694-1826 in the United Kingdom Masters House 107 Hammersmith Road London W14 0QH England (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events. On May 18, 2010, the joint liquidators of Danka Business Systems PLC (in members’ voluntary liquidation) (“Danka”) issued its Annual Report to Shareholders in the United Kingdom. The Annual Report to Shareholders is attached as Exhibit 99.1 hereto and is incorporated by reference. ITEM 9.01 Financial Statements and Exhibits Exhibit Number Description Annual Report to Shareholders issued in the United Kingdom dated May 18, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 20, 2010 DANKA BUSINESS SYSTEMS PLC By: \s\ Jeremy Spratt Name: Jeremy Spratt Title: Joint Liquidator
